UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1846


K.I.D.; H. MITCHELL DOUGLAS,        a/k/a   H.M.D.;    ANGELA   L.
DOUGLAS, a/k/a A.L.D.,

                Plaintiffs - Appellants,

          v.

CHARLES A. WILKINS, a/k/a Chuck,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:14-cv-00177-JAG)


Submitted:   March 30, 2015                 Decided:    April 10, 2015


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Michael Sharman, COMMONWEALTH LAW OFFICES, PC, Culpeper,
Virginia; R. Wayne Nunnally, R. WAYNE NUNNALLY, PC, Irvington,
Virginia; Paul C. Stamm, Jr., Kilmarnock, Virginia, for
Appellants.   Alexander Francuzenko, Lee Warren, COOK CRAIG &
FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     K.I.D., H. Mitchell Douglas and Angela L. Douglas appeal

the district court’s order dismissing this action raising claims

of strict liability, gross negligence, and negligence per se

stemming from a deputy sheriff’s sexual abuse of a minor high

school    student.      We     have     reviewed   the    record   and    find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          K.I.D. v. Wilkins, No. 3:14-cv-00177-JAG

(E.D.    Va.   July   18,    2014). *     We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




     *
       We conclude that the district court did not abuse its
discretion in exercising supplemental jurisdiction over the
state law claims.    We note especially that significant action
had taken place in federal court prior to the filing of the
motion to remand this action to state court, and we agree with
the district court that remand would not have served the
interest of judicial economy. See Shanaghan v. Cahill, 58 F.3d
106, 110 (4th Cir. 1995).



                                          2